

	

		II

		109th CONGRESS

		1st Session

		S. 1576

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Smith (for himself and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize early repayment of obligations

		  to the Bureau of Reclamation within the Rogue River Valley Irrigation District

		  or within the Medford Irrigation District, and for other

		  purposes.

	

	

		1.Early repayment

			Notwithstanding

			 the provisions of section 213 of the Reclamation Reform Act of 1982 (43 U.S.C.

			 390mm), any landholder in Oregon within the Rogue River Valley Irrigation

			 District or within the Medford Irrigation District may repay, at any time, the

			 construction costs of the project facilities allocated to a landholding within

			 the district in question. Upon discharge of the obligation for repayment of the

			 construction costs allocated to that landholding in the district in question,

			 such lands shall not be subject to the ownership and full-cost pricing

			 limitations of the Act of June 17, 1902 (43 U.S.C. 371 et seq.), and Acts

			 supplemental to and amendatory of that Act, including the Reclamation Reform

			 Act of 1982 (43 U.S.C. 309aa et seq.).

			2.Certification

			Upon the

			 request of a landholder who has repaid the construction costs of the project

			 facilities allocated to that landholder within the district, the Secretary of

			 the Interior shall provide the certification provided for in subsection (b)(1)

			 of section 213 of the Reclamation Reform Act of 1982 (43 U.S.C.

			 390mm(b)(1)).

			

